Citation Nr: 1433876	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  05-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for disabilities of the right shoulder, elbow and forearm.  

3.  Entitlement to service connection for bilateral hands to include carpel tunnel and arthritis.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to a higher initial evaluation for bilateral hearing loss, rated as 40 percent disabling effective January 11, 2002, and as 50 percent disabling from November 17, 2008.

8.  Entitlement to a higher initial evaluation for sebaceous cysts, rated as 30 percent disabling from January 11, 2002.


REPRESENTATION

Appellant represented by:	Barbara B. Harris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the April 2003 rating decision, the RO denied the Veteran's claims for entitlement to service connection for disability of the left knee and entitlement to service connection for disabilities of the right shoulder, elbow and forearm.  In the March 2014 rating decision, the RO denied the Veteran's claims for entitlement to service connection for bilateral hands, to include carpel tunnel and arthritis, a low back condition, a neck condition, and a right knee condition.

The issues of entitlement to service connection for a disability of the left knee and entitlement to service connection for disabilities of the right shoulder, elbow and forearm were previously before the Board in April 2007 and June 2008 and remanded for additional development.  For the reasons discussed below, the Board finds that there was substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2006, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that evidence was added to the claims file following the most recent Supplemental Statement of the Case on the issues of entitlement to service connection for disability of the left knee and disabilities of the right shoulder, elbow and forearm.  However, the evidence is primarily duplicative of other evidence of record and does not relate to those claims.  Thus, the Board finds there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

The issues of entitlement to higher initial evaluations for bilateral hearing loss and multiple sebaceous cysts come to the Board from a June 2008 rating decision that granted service connection.  In a December 2008 letter, the Veteran's attorney filed a notice of disagreement with the initial ratings assigned.  The Board notes that in a November 2009 rating decision, the RO granted an increased rating of 50 percent for bilateral hearing loss from November 17, 2008, and an increased rating of 30 percent for sebaceous cysts.  However, the claims were not granted in full and the RO has not issued a statement of the case (SOC) as to these issues.  As such, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for a left knee disability, a right knee disability, a low back disability and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative and competent evidence of record does not demonstrate that it is at least as likely as not that the Veteran has a disability of the right shoulder, elbow and forearm, that is etiologically related to the Veteran's active duty.

2.  The bilateral carpel tunnel syndrome is etiologically related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A disability of the right shoulder, elbow, or forearm, was not incurred in or aggravated by the Veteran's active duty, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

2.  Bilateral carpel tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As to the claim of entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome and arthritis, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for a disability of the right shoulder, elbow and forearm.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Notice letters were issued in May 2007 and December 2008.  The December 2008 letter addressed the assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  Although these letters were not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and an additional supplemental statement of the case (SSOC) was provided to the appellant in November 2013.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  


VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The RO requested the private treatment records identified for the Veteran for which he provided releases, as requested in the June 2008 remand.  In a December 2009 letter, the Veteran's representative stated that the Dr. Silberstein was deceased and his records were no longer available.  A response from Henry Ford Hospital indicates no records were available from the dates requested.  The Veteran and his representative were notified that VA did not receive a response from Dr. Daum or Northwestern Community Hospital.  See February 2011, April 2011 letter.  In a March 2011 letter, the Veteran's representative noted the records from Northwest Community Hospital, Henry Ford Hospital and Dr. Daum were from 30 to 50 years ago and that medical records are usually reserved 5 to 10 years before being destroyed.  In an April 2011 letter, the representative again noted that no other address was available for Dr. Daum and that records are usually destroyed after 5 to 10 years.  The representative requested that the claim be decided.  The Board finds VA has satisfied its duty to assist and complied with the mandates of the June 2008 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an August 2013 medical examination to obtain an opinion as to whether any right shoulder, elbow or forearm disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  As discussed below, although the Veteran stated that he was not a stocker at Wal-Mart, VA treatment records in the claims file indicate he did lift a heavy object as part of his duties while conducting research at Wal-Mart.  Additionally, in the rationale the VA examiner referenced the X-ray report noting changes in the right upper extremity consistent with prior trauma, as requested in the June 2008 remand.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate and completed in compliance with the June 2008 remand.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a), which includes arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Right Shoulder, Elbow and Forearm

The Veteran asserts that he has right shoulder, elbow and forearm disabilities due to an injury to his right shoulder and arm in service.  For the reasons that follow, the Board finds that service connection is not warranted.

At the August 2013 VA examination, the Veteran reported that during a typhoon he attempted to save a sailor from sliding overboard by grabbing him and holding onto a line with his right arm flexed at the elbow.  The right arm was injured by the stress placed on it as the ship rolled in the storm.  The Veteran reported that he had some pain in the shoulder and arm (a burning sensation) but he was caught-up in the shock of the incident so he took a couple of ananalgesics tablets and carried on.  The Veteran reported that following discharge, he attended college, and he saw a physician who treated his arm pain with ointments and balms.  He reported that he began feeling that his right arm was a burden while flying for business, but it was not until he was doing a research project at Wal-Mart where he was lifting heavy boxes that he began to experience considerable pain in his right shoulder.  He was told he had rotator cuff syndrome.  

At the Board hearing in June 2006, the Veteran reported that he grabbed another sailor when the ship was rolling to save him from sliding off the ship.  See Board Hearing Transcript (Tr.) at 12.  He stated that he injured both his shoulders.  See Tr. at 12.  He stated that he did not tell anyone and he just lived with the pain.  Tr. at 14.  

The Veteran's June 1957 enlistment examination report indicates the Veteran's upper extremities were normal.  The Veteran's service treatment records are silent for any complaints or treatment for a right upper extremity problem.  The Veteran's July 1960 discharge examination report also indicates the Veteran's upper extremities were normal.  No right shoulder, arm, or elbow problems were noted.

A February 2002 VA treatment record indicates the Veteran reported that he felt a bump in the right elbow.  He stated that while he was in the military aboard the USS Columbus, he fracture his right elbow which was treated with a sling and cast immobilization.  

A February 2002 VA X-ray report indicates the Veteran reported having right elbow and forearm pain with a history of an old fracture.  The X-ray of the right forearm showed there was a deformity of the proximal portion of the right ulna which could be secondary to previous trauma.  There was a linear calcification in the soft tissues of the lateral aspect and upper portion of the right ulna which could be due to myositis ossificans or secondary to trauma.  An X-ray of the right elbow showed a deformity at the proximal portion of the right ulna which could be secondary to previous trauma or normal variant.  There was a small opaque density in the soft tissues of the proximal portion of the upper ulna and radius which could be secondary to previous trauma.  There was a mild narrowing of the joint space.  

A June 2007 right shoulder X-ray report noted that there were degenerative changes involving both shoulders right slightly more severely than the left.  There was heterotopic calcification contiguous with the interior right glenoid consistent with residual from old trauma.  There was a deformity of the proximal humeral shaft consistent with an old fracture.  A June 2007 VA X-ray of the right forearm reflects that a comparison was made to the February 2002 X-ray.  The report notes that there is now some minimal deformity of the distal radius consistent with an old healed fracture which was not present in 2002.  Presumably, therefore, the trauma was subsequent.  There was heterotopic calcification/ossification in the soft tissues, possibility the subcutaneous soft tissues, posterior and lateral to the proximal radial shaft, also residual from old trauma.  

In a November 2009 statement, V.S. stated that he first met the Veteran in 1958.  He stated that he saw the Veteran and service and knew of his injuries to his shoulder and left knee.  V.S. stated the Veteran had a hard time with his injuries, he saw him with his arms in a sling to make it more comfortable for him. The Veteran would talk about being in pain and his knee would lock up and he would fall.  V.S. stated the Veteran could not at times raise anything above chest level without extreme pain.  He reported that he discussed the injuries and that he saw the Veteran prior to 1968.

In a February 2013 statement, K.W.C., who served with the Veteran, stated that he observed the Veteran having visible difficulties using his hands, shoulders and bending his arms following a deployment.  He noticed the Veteran had difficulties with his upper extremities and showed a great deal of caution and watchfulness when using his arms.  He stated that the Veteran never complained or explained what happened, and he never asked.

A November 2012 letter from a private physician, Dr. B.M.L., indicates the Veteran reported jumping over 100 feet from the bow of the ship into the water with his arms abducted.  Dr. B.M.L. stated that he understood that the Veteran had chronic problems with his shoulder and serious problems with rotator cuff.  He stated that, "I am not a shoulder expert, but I can easily imagine how the trauma associated with jumping off the bow of a ship in the iron cross position and landing over 90 miles an hour would also cause significant damage to the rotator cuff."  The Board finds that the November 2012 opinion from Dr. B.M.L. has limited probative value in regard to the Veteran's claim for a right shoulder, elbow or forearm disability.  Dr. B.M.L. himself stated that he was not a shoulder expert, and he did not provide a definitive opinion as to whether the Veteran has a right shoulder disability that is at least as likely as not related to service. 

The August 2013 VA examiner opined that the Veteran's right upper extremity condition, to include the shoulder, elbow and forearm, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that he Veteran's history of in-service injuries was consistent with minor injuries, which would heal on their own.  This was affirmed by the account of the Veteran working productively without significant impairment related to the extremities until the late 1990s, 40 years subsequent to departing military service.  He noted that the limitations of the upper extremities were bilateral and relatively symmetrical which was inductive of age related or post-service work related changes to the joints and extremities, rather than trauma incurred during service.  The Veteran noted that history recorded in the records and radiological studies demonstrated post-service trauma, including the right forearm fracture not previously seen on X-rays of 2002.  The examiner noted that the Veteran was employed at Wal-Mart performing heavy repetitive lifting which stresses the upper and lower extremities.  History in the claims file was consistent with onset of symptoms at the time of this work.  The work was fully adequate and competent to induce the soft tissues and joint injury changes seen in the Veteran.  Thus, given the history of trauma to the upper extremities following service, and the bilaterally symmetric nature of the impairments, the VA examiner found the conditions of the upper extremities are most likely related to the aging process and occupational injury and not related to the history of minor trauma related by the Veteran.  Thus, the VA examiner did not attribute the onset or existence of any present diagnoses related to the upper extremities to active service.  The Board finds the August 2013 opinion to be probative as the examiner provided a full rationale for the opinion.

In a September 2013 VA treatment record, a VA rheumatologist noted that he reviewed the Veteran's X-rays and stated that the Veteran "does exhibit diffuse degenerative osteoarthritis, consistent with age, but more likely than not may have been exacerbated by his service and trauma that he sustained in service."  The VA physician did not provide a rationale for the opinion.  The VA rheumatologist did not provide a rationale and the opinion is equivocal, as he said it "may have been exacerbated."  Accordingly, the Board finds that it has limited probative value.  

The appellant has contended that he has a right shoulder, elbow or forearm disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, arthritis and right shoulder, elbow and forearm disabilities are not the type of disorders which are susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by X-ray, the Board finds that the probative value of any such opinion is outweighed by that of the August 2013 VA examiner, who has education, training and experience in evaluating the etiology of right shoulder, arm and forearm disabilities.  

The Board finds the August 2013 VA examiner's opinion to be probative.  The VA examiner provided a thorough rationale for the opinion.  Although the Veteran noted that the examiner incorrectly referred to his position at Wal-Mart as a "stocker," an October 2006 VA treatment record reflects that the Veteran reported that while working at Wal-Mart he was pulling a pallet with rock-salt on it that was very heavy.  Therefore, the Board finds the VA examiner's statement to be consistent with the overall evidence of record.  

The Board has considered the Veteran's lay statements and the buddy statements from V.S. and K.W.C.  Lay witnesses are competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the statements by V.S. and K.W.C. to be generally credible.  However, while the lay witnesses observed the Veteran's having symptoms of pain in his right upper extremity, they did not observe an in-service injury.  Additionally, the lay statements were consistent with the Veteran's statements regarding his injuries to the August 2013 VA examiner, which were considered in the rationale for the examiner's opinion.  The examiner stated that the Veteran's history of in-service injuries was consistent with minor injuries, which would heal on their own.  

The Board has considered the Veteran's statements regarding his upper extremity pain, to include whether his statements establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The fact that the Veteran did not report any injuries in service to his right upper extremity and his discharge examination report indicates the upper extremities were normal weighs against a finding of continuity of symptomatology.  Additionally, the Veteran has given contradicting statements regarding his in-service injury to his right shoulder, elbow and forearm disabilities.  A February 2002 VA treatment record indicates the Veteran reported that he fractured his right elbow in service and was treated with a sling and cast immobilization.  At the August 2013 VA examination and June 2006 Board hearing, the Veteran asserted that he injured his shoulders while saving a sailor from sliding overboard., but did not seek treatment  He told Dr. B.M.L. that he injured the shoulder jumping off of the ship.  At the August 2013 VA examination, the Veteran indicated he did not have problems with his arms until he began traveling for business, and he did not begin to experience considered pain until he was working on a research project at Wal-Mart lifting boxes.  The Board finds in this case, the Veteran's assertions of continuity of symptomatology are contradicted by the overall evidence of record, including the absence of any injury noted in the Veteran's service treatment records and his statements to the August 2013 VA examiner.  The Veteran's assertions regarding continuity of symptoms are thus less than credible and have limited probative value.  Therefore, service connection is not warranted on the basis of continuity of symptomatology.

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  The evidence does not show the Veteran was diagnosed with arthritis in the right upper extremity until the 2000s.  Therefore, the evidence does not support a finding of service connection on a presumptive basis.

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for disabilities of the right shoulder, elbow and forearm.  For the reasons discussed above, the Board finds the August 2013 VA examination opinion indicating that the disabilities are not related to service to be more probative than the other opinions and lay statements of record.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hands

The Veteran asserts that he is entitled to service connection for a bilateral hand disability, to include carpel tunnel and arthritis.  The Veteran has been diagnosed with bilateral carpel tunnel syndrome.  See e.g. May 2012 VA treatment record.  

According to a November 2012 opinion from a private physician, the Veteran asserted that he jumped into the water from a ship during service.  He stated that he experienced a burning sensation in both arms.  He asserted that he may have broken his forearm, but did not seek immediate medical treatment.  He remembered stabilizing his arm with electric tape.  The Veteran asserted that four to six weeks after the jump, he developed numbness in both hands and arms that never went away.  The private physician reviewed the Veteran's medical records and he had a history and examination consistent with advanced bilateral carpel tunnel syndrome.  The physician opined that, "On a more likely than not basis, [the Veteran] sustained permanent damage to the median nerve as a result of the trauma experienced as a Navy SEAL."  The physician stated that jumping from 100 feet and landing at nearly 90 miles an hour would qualify as major trauma to the carpel tunnel.  The Board notes that the Veteran submitted a DVD with photos of himself and other sailors jumping off a ship into the water.  Thus, the Veteran's statement regarding jumping off the ship is consistent with the photos.

There are no other opinions of record regarding the Veteran's bilateral carpel tunnel syndrome.  As the November 2012 private physician provided a rationale for the opinion, the Board finds the opinion to be probative.  The Board also finds the Veteran's report of jumping off the ship to be credible.  Consequently, the evidence is at least in equipoise as to whether the Veteran has bilateral carpal tunnel syndrome that was incurred in service.  Giving the Veteran the benefit of the doubt, entitlement to service connection for bilateral carpel tunnel syndrome is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for disabilities of the right shoulder, elbow and forearm is denied.

Entitlement to service connection for bilateral carpel tunnel syndrome is granted.


REMAND

In regard to the Veteran's claim for entitlement to service connection for a left knee, the Board finds that the August 2013 VA examination report is inadequate.  In the rationale for the opinion, the VA examiner stated that history in the claims file and provided by the Veteran is consistent with onset of symptoms at time of this work.  However, the evidence in the claims file indicates the Veteran injured his left knee in bicycle/motor vehicle accident in 1991.  Moreover, in the June 2008 remand, the Board specifically asked the VA examiner to "comment on the significance, if any, of the bicycle/motor vehicle accident the Veteran had in November 1991, with subsequent knee surgery."  As the VA examination report does not comply with the mandates of the June 2008 remand, the claim must be remanded for a new VA opinion.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the Veteran's claims for a low back disability, a neck disability, and a right knee disability, the Board finds that a VA examination is necessary prior to adjudication of the claims.  The Veteran has asserted that he has low back, neck and right knee disabilities that are related to in-service injuries.  A September 2013 VA treatment record reflects that the VA physician reviewed private X-rays provided by the Veteran, including X-rays of the right knee and spine.  The VA physician stated that the Veteran "does exhibit diffuse degenerative osteoarthritis, consistent with age, but more likely than not may have been exacerbated by his service and trauma that he sustained in service."  As the VA examiner did not provide a rationale for the opinion and the opinion as equivocal, it has limited probative value.  However, the VA examiner's statement indicates the Veteran's claimed disabilities may be related to service.  The Veteran has not been provided with a VA examination in regard to these claims.  Therefore, the Board finds that the Veteran should be provided with a VA examination to determine the etiology of the disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As noted in the introduction, the RO has not issued an SOC addressing the issues of entitlement to a higher initial evaluation for bilateral hearing loss, rated as 40 percent disabling effective January 11, 2002, and as 50 percent disabling from November 17, 2008, and entitlement to a higher initial evaluation for multiple sebaceous cysts, rated as 30 percent disabling from January 11, 2002, after the Veteran filed a timely notice of disagreement as to these issues in December 2008.  Therefore, a remand is required for the issuance of an SOC in these matters.  Manlincon, 12, Vet. App. 238.

Finally, the VA treatment records in the file only date to August 2013.  As VA treatment records may be relevant to the claims being remanded, the Board requests the appellant's complete VA treatment records from August 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from August 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for a VA examination to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current left knee disability that can be attributed to service.

The VA examiner should comment on the significant, if any, of the bicycle/motor vehicle accident the Veteran had in November 1991, with subsequent knee surgery.  The VA examiner should also consider the lay statements of record.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination(s) to determine the following:

(a)  Identify all right knee, lumbar spine and cervical spine disabilities.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a (i) right knee, (ii) lumbar spine, and/or (iii) cervical spine disability that is related to service.

Forward the claims file the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  The RO should issue an SOC on the issues of entitlement to a higher initial evaluation for bilateral hearing loss, rated as 40 percent disabling effective January 11, 2002, and as 50 percent disabling from November 17, 2008, and entitlement to a higher initial evaluation for multiple sebaceous cysts, rated as 30 percent disabling from January 11, 2002.

The Veteran should be advised that these matters will only be before the Board if he timely perfects an appeal by submitting a Substantive Appeal.  If he does so, the matters should be returned to the Board for appellate consideration.

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a left knee disability, a right knee disability, a low back disability and a neck disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


